Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 18-34 of M. Ernst et al., App. No. 17/045,644 (Oct. 6, 2020) are pending and stand rejected.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 18-34 under AIA  35 U.S.C. 103 as being unpatentable over J. Eberhardt et al., US 8,017,808 (2011) (“Eberhardt”) and P. Kubanek et al., US 8,487,135 (2013) (“Kubanek”) in further view of E. Kasemi et al., US 2020/0040215 (2020) (“Kasemi”) and ThermoFisher Scientific, “Safety Data Sheet” (creation date Sep. 20, 2010) (“ThermoFisher”) is maintained for the reasons given in the previous Office action as supplemented below to address Applicant’s argument.  

Applicant argues the previous Office action’s assertion that one of ordinary skill in the art is further motivated with a reasonable likelihood of success to employ a mixture of 1-amino-2-propanol (MIPOA) that contains approximately 5% 2-amino-1-propanol (MIPOA’) in view of ThermoFisher’s teaching that such mixture is available to one of ordinary skill in the art as a raw material is misplaced because it is well established that mere existence of an item in the prior art is insufficient to provide suggestion necessary to establish obviousness.  Applicant argues that in effect the Examiner is working backwards from the instant specification and piecing together wholly unrelated references in a manner that only becomes obvious with the benefit of the as-filed application.  

1-benzylpropane-1,2–diamine, N2-benzylpropane-1,2-diamine or a mixture thereof.  Kasemi at page 3, [0052].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Thus, one of ordinary skill in the art is motivated to pursue methods to obtain the above amine mixture as a useful additive in epoxy curing.  ThermoFisher teaches that DL-1-amino-2-propanol (MIPOA) that contains approximately 5% 2-amino-1-propanol (MIPOA’) is available to one of ordinary skill in the art at the time relevant to the instant § 103 rejection.  ThermoFisher at page 1/8.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


As such one of ordinary skill in the art is motivated to employ reagents that are available.  One of ordinary skill in the art is motivated, for example, to use the ThermoFisher product to avoid having to prepare the starting material from scratch thereby optimizing time efficiency.  Motivation also stems from the fact that Kasemi specifically teaches a useful mixture of N1-benzyl-PDA and N2-benzyl-PDA for epoxy 

Applicant further argues that Eberhardt clearly does not disclose or suggest the hydroxyl amine of formula (2) where it is asserted that the mere existence of hydroxyl amines of that variety is sufficient, which is the very definition of impermissible hindsight.  Applicant further argues that absent the ability to access the instant disclosure as a roadmap the ordinary skilled artisan would have had no reason to go through the mental gymnastics required to combine the several references relied upon by the Examiner in the manner suggested in the Office Action

This argument is not considered persuasive because as addressed above, Kasemi specifically teaches a useful mixture of N1-benzyl-PDA and N2-benzyl-PDA for epoxy curing.  And while as argued by Applicant, Eberhardt does not specifically disclose the hydroxyl amine of formula (2), Eberhardt’s disclosed amines of formula (I) (where R3 may be hydroxyalkyl) in fact encompass the claimed hydroxyl amines of formula (2).  See Eberhardt at col. 9, lines 1-40.  As such, one of ordinary skill seeking the Kasemi N1-benzyl-PDA and N2-benzyl-PDA mixture would be motivated to react the ThermoFisher product with benzaldehyde in the process of Eberhardt because based on the teachings of Eberhardt, this is clearly the product one of ordinary skill in the art would expect.  The reason why one of ordinary skill in the art is motivated to combine the cited references is to obtain the Kasemi N1-benzyl-PDA and N2-benzyl-PDA mixture.  And the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art that some advantage or expected beneficial result would have been produced by their combination.  MPEP § 2144(II).  

does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.  MPEP § 2145(X)(A).  The instant prior art rejection flows only from the teachings of the prior art and does not include any knowledge obtained from the instant disclosure.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764. The examiner can normally be reached 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622